IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

COURTNEY JOHNSON,
Plaintiff, : 1:19-cv-1970

Vv. : Hon. John E. Jones II

JOHN J. TALABER, ESQ., et ai.,
Defendants.

QRDER

January 16, 2020
NOW THEREFORE, upon preliminary consideration of Plaintiff's
complaint (Doc.1), and in accordance with the Court’s Memorandum of the same
date, it is hereby ORDERED:

1. Plaintiffs application (Doc. 4) to proceed in forma pauperis is
construed as a request to proceed without full prepayment of fees and
is GRANTED.

2. Plaintiff shall PAY the full filing fee of $350.00, based on the
financial information provided in the Applications for Leave to
Proceed In Forma Pauperis. The full filing fee shall be paid
regardless of the outcome of the litigation.

3. Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the
Superintendent/Warden, or other appropriate official at Plaintiffs
place of confinement is directed to DEDUCT an initial partial filing
fee of 20% of the greater of:

(A) the average monthly deposits in the inmate’s prison account
for the past six months, or

 
(B) the average monthly balance in the inmate’s prison account
for the past six months.

The initial partial filing fee shall be forwarded to the Clerk of the
United States District Court for the Middle District of Pennsylvania,
P.O. Box 1148, Scranton, Pennsylvania, 18501-1 148, to be credited to
the above-captioned docket number. In each succeeding month, when
the amount in Plaintiff's inmate trust fund account exceeds $10.00,
the Superintendent/Warden, or other appropriate official, shall
forward payments to the Clerk of Court equaling 20% of the
preceding month’s income credited to Plaintiffs inmate trust fund
account until the fees are paid. Each payment shall reference the
above-captioned docket number.

The Clerk of Court is directed to SEND a copy of this Order to the
Superintendent/Warden of the institution at which Plaintiff is
presently confined.

The Complaint is DEEMED filed.

Plaintiff's complaint is DISMISSED without prejudice pursuant to
28 U.S.C. § 1915(e)(2)(B)Gi).

The Clerk of Court is directed to CLOSE this case.

Any appeal from this Order is DEEMED frivolous and not taken in
good faith. 28 U.S.C. § 1915(a)(3).

XE

John £. Jones II
ited States Qistyict Judge

 
